United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 10, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30921
                         Summary Calendar



WALTER KING

                     Petitioner - Appellant

     v.

ROBERT M TAPIA, JOHN ASHCROFT, UNITED STATES OF AMERICA

                     Respondents - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2526
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Walter King, federal prisoner number 11086-042, appeals the

district court’s dismissal with prejudice of his application for

a federal writ of habeas corpus.   King has also filed a motion to

supplement the record.

     For the first time in this court, King relies upon the

Bureau of Prisons Policy Statement 1560.05 and argues that the

Regional Inmate Systems Manager did not consider all of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30921
                                 -2-

relevant factors outlined in PS 1560.05.    He also asserts for the

first time in this court that the district court judgment in a

criminal case should be construed as indicating no objection to a

nunc pro tunc designation of the state prison as the place of

federal confinement.    The contentions that King now seeks to

present in this court were not raised in the district court and

will not be considered on appeal.    See Free v. Miles, 333 F.3d

550, 552 n.4 (5th Cir. 2003).    As there is no argument properly

before this court, the appeal is frivolous and is dismissed as

such.   See Howard v. King, 707 F.2d 215, 219- 20 (5th Cir. 1983);

5TH CIR. R. 42.2.   King’s motion to supplement the record is

denied.

     APPEAL DISMISSED; MOTION DENIED.